
	

114 HR 349 IH: Great Lakes and Fresh Water Algal Bloom Information Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Latta (for himself, Mr. Ribble, Mr. Ryan of Ohio, Mrs. Miller of Michigan, Mr. Stivers, Mr. Quigley, Mr. Gibbs, Mr. Walberg, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Administrator of the National Oceanic and Atmospheric Administration to create an
			 electronic database of research and information on the causes of, and
			 corrective actions being taken with regard to, algal blooms in the Great
			 Lakes, their tributaries, and other surface fresh waters, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Great Lakes and Fresh Water Algal Bloom Information Act. 2.Great Lakes algal blooms information database (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall create an electronic database of research and information on the causes and corrective actions being taken with regard to algal blooms in the Great Lakes, their tributaries, and other surface fresh waters.
 (b)ContentsThe Administrator shall include in the database relevant chemical, physical, and biological data that have been collected by an accredited university, association or organization, research group, Federal agency, State, or local government in the United States or Canada.
 (c)ConfidentialityIn creating and making information available through the database, the Administrator shall protect confidentiality of information in accordance with all applicable United States laws and regulations.
 (d)Annual report and availability of informationThe Administrator shall— (1)report to the Congress each year comprehensive findings on information that was included in the database in the year covered by the report, including information regarding corrective actions being taken; and
 (2)make information in the database electronically available to the public. (e)No new authorityThis section shall not be construed to grant any authority to the Administrator, including any authority to require submission of data.
			
